Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-30 are subject to examination.  

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claim 9 limitation “means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 9 limitation “means for obtaining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “obtaining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 9 limitation “means for generating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 9 limitation “means for establishing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “establishing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 10 limitation “means for using” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “using” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 11 limitation “means for generating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 11 limitation “means for generating”(2) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “generating”(2) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 12 limitation “means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 13 limitation “means for failing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “failing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification at para 72 and 73 discloses implementation of the above claimed “means for”(s). Also, please see claim 16; A processor implements the above claimed “means for”(s) of claim 9. Also, please see claim 17; A processor implements the above claimed “means for”(s) of claim 10. Also, please see claim 19; A processor implements the above claimed “means for”(s) of claim 11.  Also, please see claim 20; A processor implements the above claimed “means for”(s) of claim 12.  Also, please see claim 21; A processor implements the above claimed “means for”(s) of claim 13.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Also, the type of language that invokes 112, 6th is not limited to the words “means for” as explained in MPEP 2181, ed.8, rev. 9, 2012.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. With respect to claim 24, since the metes and bounds of "computer-readable medium" do not positively limit the invention to non-transitory media, " computer-readable medium" is thus interpreted to include a transmission type medium (the specification also does not define “computer-readable storage medium” being limited to non-transitory media); as such the claim is drawn to a form of energy. Regarding tangible storage medium the examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during the examination. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not combination of substances and therefore not a composition of matter.  Replacement of “computer-readable medium” with --non-transitory computer-readable-- or --memory-- or --hardware storage medium-- is believed to be sufficient to overcome the 35 U.S.C. 101 rejections. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
The specification contains:
[0011] A non-transitory computer readable medium for wireless communication is described. However, the claim 24 does not contain “non-transitory”. Claims 25-30 depend upon claim 24. Hence, claims 24-30 do not fall into any of the statutory categories, and subject to the 35 U.S.C. 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 9, 11, 14, 15, 16, 19, 22, 23, 24, 26, 29, and 30, are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wang et al., WO 2019138133 A1.
Referring to claim 1, 9, 16, 24, Wang clearly discloses a method of wireless communications, by a user equipment (UE), an apparatus for wireless communication, comprising, by a user equipment (UE), comprising: an apparatus for wireless communication, comprising: a universal integrated circuit card (UICC); a secure memory; and at least one processor coupled to the secure memory and UICC and configured to: a computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to:

The illustrated user equipment 12 may include an integrated circuit card (ICC) 12A. The ICC12A may be, for example, a universal integrated circuit card (UICC) running a universal subscriber identification module (USIM) application. In any case, the user equipment 12 and / or the ICC12A may be associated with a particular subscriber 13. The user equipment 12 and / or the ICC12A stores, accesses, or otherwise uses a particular subscriber identifier that identifies, for example, a particular subscriber 13's subscription to a home network, such as a home PLMN. You may. The subscriber identifier or its derivative may be used to identify the subscriber 13 and authenticate to the wireless communication network 10. If the subscriber identifier is assigned to the subscriber 13 for a long period of time or permanently, the subscriber identifier may also be referred to as the subscriber persistent identifier (SUPI) 20 shown in FIG. 1 as being stored in the ICC12A. good. In an embodiment where the network 10 is a 5G network, the subscriber identifier may be a globally unique 5G identifier in the form of either an international mobile subscriber identifier (IMSI) or a network access identifier (NAI) (second last paragraph, page 6)

determining that initial subscriber information associated with a universal integrated circuit card (UICC) alone is insufficient to establish a secure connection with a 5G new radio (NR) based network; 

(when the network is 5G, the identifier with necessary subscriber information is needed for the secure connection, usage of SUCI/MCC/MNC/MSIN/HN public k key identifier that can support the 5G network,
As shown in FIG. 2A, the SUCI or SUCI portion 34 includes a mobile country code (MCC) field 34B, a mobile network code (MNC) field 34C, and a secret mobile subscriber identification number (MSIN) field 34D. include. The SUCI or SUCI portion 34 may also include an encryption method identifier field 34E and / or a home network (HN) public key identifier field 34F. The MCC field 34B combined with the MNC field 34C uniquely identifies the mobile network operator (carrier). The concealed MSIN field 34D, once unconfidential, uniquely identifies the subscriber of the mobile network operator. The encryption method identifier field 34E identifies the encryption method used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically, the concealed MSIN field 34D). The home network public key identifier field 34F indicates the home network public key used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically the secret MSIN field 34D). In addition to and / or apart from these fields, SUCI or SUCI portion 34 according to some embodiments also includes a subdomain code field as field 34A. The subdomain code field 34A is dedicated to indicate the subdomain code described herein (first paragraph, page 8)

obtaining additional subscriber information from a secure storage location which is separate from the UICC (UE containing several USIMs, UICCs, ICCs), 

The term NG UE 52 may also be used to include universal subscriber identification modules (USIMs), universal integrated circuit cards (UICCs), and mobile devices (MEs) (fifth paragraph, page 14)

The illustrated user equipment 12 may include an integrated circuit card (ICC) 12A. The ICC12A may be, for example, a universal integrated circuit card (UICC) running a universal subscriber identification module (USIM) application. In any case, the user equipment 12 and / or the ICC12A may be associated with a particular subscriber 13. The user equipment 12 and / or the ICC12A stores, accesses, or otherwise uses a particular subscriber identifier that identifies, for example, a particular subscriber 13's subscription to a home network, such as a home PLMN. You may. The subscriber identifier or its derivative may be used to identify the subscriber 13 and authenticate to the wireless communication network 10. If the subscriber identifier is assigned to the subscriber 13 for a long period of time or permanently, the subscriber identifier may also be referred to as the subscriber persistent identifier (SUPI) 20 shown in FIG. 1 as being stored in the ICC12A. good. In an embodiment where the network 10 is a 5G network, the subscriber identifier may be a globally unique 5G identifier in the form of either an international mobile subscriber identifier (IMSI) or a network access identifier (NAI) (second last paragraph, page 6)

generating a subscription concealed identifier (SUCD based on the additional subscriber information (home network public key, etc.,) along with the initial subscriber information (MCC/MNC/MSIN, etc.,); 
As shown in FIG. 2A, the SUCI or SUCI portion 34 includes a mobile country code (MCC) field 34B, a mobile network code (MNC) field 34C, and a secret mobile subscriber identification number (MSIN) field 34D. include. The SUCI or SUCI portion 34 may also include an encryption method identifier field 34E and / or a home network (HN) public key identifier field 34F. The MCC field 34B combined with the MNC field 34C uniquely identifies the mobile network operator (carrier). The concealed MSIN field 34D, once unconfidential, uniquely identifies the subscriber of the mobile network operator. The encryption method identifier field 34E identifies the encryption method used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically, the concealed MSIN field 34D). The home network public key identifier field 34F indicates the home network public key used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically the secret MSIN field 34D). In addition to and / or apart from these fields, SUCI or SUCI portion 34 according to some embodiments also includes a subdomain code field as field 34A. The subdomain code field 34A is dedicated to indicate the subdomain code described herein (first paragraph, page 8)

establishing the secure connection with the 5G NR based network based on the SUCI 
(using SUCI to send/receive authentication information request/response over the network, with encryption/key/secure information, last three paragraphs page 17).

Referring to claim 4, 11, 19, 26, Wang discloses generating a subscription permanent identifier (SUPI) based on the additional subscriber information along with the initial subscriber information
(As shown in FIG. 2A, the SUCI or SUCI portion 34 includes a mobile country code (MCC) field 34B, a mobile network code (MNC) field 34C, and a secret mobile subscriber identification number (MSIN) field 34D. include. The SUCI or SUCI portion 34 may also include an encryption method identifier field 34E and / or a home network (HN) public key identifier field 34F. The MCC field 34B combined with the MNC field 34C uniquely identifies the mobile network operator (carrier). The concealed MSIN field 34D, once unconfidential, uniquely identifies the subscriber of the mobile network operator. The encryption method identifier field 34E identifies the encryption method used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically, the concealed MSIN field 34D). The home network public key identifier field 34F indicates the home network public key used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically the secret MSIN field 34D). In addition to and / or apart from these fields, SUCI or SUCI portion 34 according to some embodiments also includes a subdomain code field as field 34A. The subdomain code field 34A is dedicated to indicate the subdomain code described herein (first paragraph, page 8).

generating the SUCI based on the SUPI
(Basing the network equipment 26’s NF instance selection on a sub-domain code notably enhances the
robustness, efficiency, and/or flexibility of NF instance selection for the subscriber 13. Indeed, such NF
instance selection is possible even under circumstances where the user equipment 12 and/or ICC 12A
conceals the subscription identifier (e.g., SUPI 20) over-the-air so as to conceal the identity of the
subscriber 13 from the network equipment 26 and/or even where different sub-domains are associated
with different ranges of subscription identifiers. For example, the user equipment 12 and/or ICC 12A
may generate a subscription concealed identifier (SUCI) that conceals the subscription identifier
associated with the subscriber 13, e.g., by encrypting at least a portion of the subscription identifier
such as the portion that specifically identifies the subscriber 13. The user equipment 12 and/or ICC
12A may then transmit at least a portion of the SUCI 34 in lieu of the subscription identifier itself (e.g.,
in lieu of the SUPI 20). The network equipment 26 may correspondingly receive at least a portion of
the SUCI 34, e.g., in a message from the user equipment 12, the ICC 12A, or other network
equipment in the network 10. Even in this case where the subscription identifier is concealed, the
network equipment 26 may nonetheless determine the sub-domain code 32 (indicating the subdomain
to which the subscriber 13 is assigned) from the SUCI or SUCI portion 34 received, e.g.,
without the need to decipher or de-conceal the subscription identifier, third para, page 8).


Referring to claim 7, 14, 22, 29, Wang discloses wherein the additional subscriber information comprises a protection scheme identifier, a home network key identifier, a home network public key, a router indictor, or any combination thereof.
As shown in FIG. 2A, the SUCI or SUCI portion 34 includes a mobile country code (MCC) field 34B, a mobile network code (MNC) field 34C, and a secret mobile subscriber identification number (MSIN) field 34D. include. The SUCI or SUCI portion 34 may also include an encryption method identifier field 34E and / or a home network (HN) public key identifier field 34F. The MCC field 34B combined with the MNC field 34C uniquely identifies the mobile network operator (carrier). The concealed MSIN field 34D, once unconfidential, uniquely identifies the subscriber of the mobile network operator. The encryption method identifier field 34E identifies the encryption method used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically, the concealed MSIN field 34D). The home network public key identifier field 34F indicates the home network public key used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically the secret MSIN field 34D). In addition to and / or apart from these fields, SUCI or SUCI portion 34 according to some embodiments also includes a subdomain code field as field 34A. The subdomain code field 34A is dedicated to indicate the subdomain code described herein (first paragraph, page 8).
 
Referring to claim 8, 15, 23, 30, Wang discloses wherein the UE is pre-configured with the additional subscriber information; and further comprising: storing the additional subscriber information in the secure storage location in the UE
(In some embodiments, SIDF is responsible for declassifying SUPI from SUCI. SIDF uses the private key portion of a privacy-related home network public / private key pair that is securely stored in the home operator's network. The concealment release is performed in UDM62. Access to SIDF is specified so that only the network elements of the home network are allowed to request SIDF (last paragraph, page 17),
The user equipment 12 and / or the ICC12A stores, accesses, or otherwise uses a particular subscriber identifier that identifies, for example, a particular subscriber 13's subscription to a home network, such as a home PLMN. You may. The subscriber identifier or its derivative may be used to identify the subscriber 13 and authenticate to the wireless communication network 10. If the subscriber identifier is assigned to the subscriber 13 for a long period of time or permanently, the subscriber identifier may also be referred to as the subscriber persistent identifier (SUPI) 20 shown in FIG. 1 as being stored in the ICC12A) (second last paragraph, page 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 10, 17, 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Torvinen et al., WO 2019020440 A1.
Referring to claim 2, 17, Wang discloses the UICC  
(The illustrated user equipment 12 may include an integrated circuit card (ICC) 12A. The ICC12A may be, for example, a universal integrated circuit card (UICC) running a universal subscriber identification module (USIM) application. In any case, the user equipment 12 and / or the ICC12A may be associated with a particular subscriber 13. The user equipment 12 and / or the ICC12A stores, accesses, or otherwise uses a particular subscriber identifier that identifies, for example, a particular subscriber 13's subscription to a home network, such as a home PLMN. You may. The subscriber identifier or its derivative may be used to identify the subscriber 13 and authenticate to the wireless communication network 10. If the subscriber identifier is assigned to the subscriber 13 for a long period of time or permanently, the subscriber identifier may also be referred to as the subscriber persistent identifier (SUPI) 20 shown in FIG. 1 as being stored in the ICC12A. good. In an embodiment where the network 10 is a 5G network, the subscriber identifier may be a globally unique 5G identifier in the form of either an international mobile subscriber identifier (IMSI) or a network access identifier (NAI) (second last paragraph, page 6 versus last paragraph, page 12),

wherein the initial subscriber information includes international mobile subscriber identity (IMSI) associated information (second last paragraph, page 6)
wherein the generating the SUCI comprises using the IMSI associated information along with the additional subscriber information to generate the SUCI (second last paragraph, page 15).
Wang does not specifically mention about a pre-5G network based card, which is well-known in the art, which Torvinen discloses [0030] As briefly discussed above, particular features of the UE 1 may be performed by a tamper resistant secure hardware component 8 of the UE. Figure 7 illustrates a particular example in which a 5G-USIM/UICC 8a of a UE generates the SUCI. Although this particular example uses the term 5G-USIM/UICC, this term should not be considered as limiting with respect to any version or vendor of USIM or UICC technology, nor should this term be considered as limiting with respect to any generation of mobile network, e.g., 2G/3G/4G/5G. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known UICC, which would indicate information for configuration. The non-5G network based card would enable configuration for any version or vendor USIM or UICC technology associated with any generation of mobile network, such as 2G/3G/4G, para 30. 

Referring to claim 3, 10, 18, 25, Wang discloses wherein the IMSI associated information comprises mobile country code (MCC) information, mobile network code (MNC) information, mobile subscription identification number (MSIN), or any combination thereof.
(As shown in FIG. 2A, the SUCI or SUCI portion 34 includes a mobile country code (MCC) field 34B, a mobile network code (MNC) field 34C, and a secret mobile subscriber identification number (MSIN) field 34D. include. The SUCI or SUCI portion 34 may also include an encryption method identifier field 34E and / or a home network (HN) public key identifier field 34F. The MCC field 34B combined with the MNC field 34C uniquely identifies the mobile network operator (carrier). The concealed MSIN field 34D, once unconfidential, uniquely identifies the subscriber of the mobile network operator. The encryption method identifier field 34E identifies the encryption method used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically, the concealed MSIN field 34D). The home network public key identifier field 34F indicates the home network public key used or used to encrypt the SUCI or SUCI portion 34 (eg, more specifically the secret MSIN field 34D). In addition to and / or apart from these fields, SUCI or SUCI portion 34 according to some embodiments also includes a subdomain code field as field 34A. The subdomain code field 34A is dedicated to indicate the subdomain code described herein (first paragraph, page 8).
(In other embodiments shown in Figure 2B, by contrast, the SUCI or SUCI portion 34 does not include a field dedicated to indicating a sub-domain code. Instead, the home network public key identifier field serves as field 34A that is configurable to indicate both a sub-domain code 34A-2 as well as a home network public key identifier 34A-1. The home network public key identifier identifies a home network public key based on which the SUCI or SUCI portion 34 (e.g., more particularly, the concealed MSIN field 34D) is to be or was encrypted, para 5, page 9).

Claim(s) 5, 6, 12, 13, 20, 21, 27, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsu 2017/0019780 and Dandra 2016/0269568.
Referring to claim(s) 5, 12, 20, 27, Wang discloses wherein the UICC is a 5G based network card (last three paragraphs, page 14, 5G system enables NG UE 52 which includes USIM, UICC, for the 5G), and wherein determining that the initial subscriber information associated with the UICC alone is insufficient to establish the secure connection with the 5G NR based network (see rejection of claim 1) comprises. Wang does not specifically mention about, which is well-known in the art, which Hsu discloses determining that elementary file corresponding to service bits in a service table are present (usage of UICC / service table, bits that indicate and store parameters for configuration associated with the network, para 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known UICC and service table/bits, which would indicate information for configuration. The file associated would enable further processing of the contents of the file for configuration associated with the device, para 31. 
Wang and Hsu do not specifically mention about, which is well-known in the art, which Dandra discloses UE checks for the presence of EF in the UICC, which implies if the elementary file is present then the UE performs further processing for the content of the elementary file; else the elementary file is not present then contents of the elementary file are also not present and the UE cannot fetch/retrieve elementary file, para 28, 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known UICC and the associated EF file, which would indicate information for configuration. When the file associated with the UICC is present, it would enable further processing of the contents of the file for configuration associated with the device, para 28, 13. 

Referring to claim(s) 6, 13, 21, 28, Wang discloses wherein the UICC is a 5G based network card, and wherein determining that the initial subscriber information associated with the UICC alone is insufficient to establish the secure connection with the 5G NR based network further comprises: the 5G based network (see rejection of claim 1). Hsu discloses corresponding to service bits in a service table from card (usage of UICC / service table, bits that indicate and store parameters for configuration associated with the network, para 31). Dandra discloses failing to retrieve elementary file, UE checks for the presence of EF in the UICC, which implies if the elementary file is present then the UE performs further processing for the content of the elementary file; else the elementary file is not present then the UE cannot fetch/retrieve elementary file, para 28, 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496